                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page11ofof16
                                                                                                          16


                                                                                                                   Apr 28 2020

                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FINJAN, INC.,                                    Case No. 17-cv-00072-BLF (SVK)
                                   8                       Plaintiff,                        ORDER ON CISCO SYSTEMS, INC.’S
                                                                                             MOTION TO STRIKE PORTIONS OF
                                   9                 v.                                      FINJAN’S AMENDED EXPERT
                                                                                             REPORT ON INFRINGEMENT OF
                                  10        CISCO SYSTEMS INC.,                              PATENT NO. 7,647,633
                                  11                       Defendant.                        Re: Dkt. No. 492

                                  12
Northern District of California
 United States District Court




                                  13            Defendant Cisco Systems, Inc. seeks to strike portions of the report of Plaintiff Finjan,

                                  14   Inc.’s expert witness Nenad Medvidovic, Ph.D. on the grounds that the report contains theories of

                                  15   infringement of Patent No. 7,647,633 that were not disclosed in Finjan’s infringement contentions

                                  16   dated November 30, 2017 (the “Operative Contentions”). Dkt. 492. As discussed below, Judge

                                  17   Freeman directed Cisco to make this motion to strike to the undersigned. The Court held a

                                  18   telephonic hearing on April 21, 2020. After considering the arguments made at the hearing, the

                                  19   parties’ briefs, the case file, and relevant law, the Court GRANTS Cisco’s motion to strike for the

                                  20   reasons and on the terms set forth below.
                                       I.       BACKGROUND
                                  21
                                                A.        Finjan’s Infringement Contentions
                                  22
                                                Cisco’s present motion to strike is the latest skirmish in a long-running battle between the
                                  23
                                       parties over the contours of Finjan’s infringement arguments. On November 30, 2017, Finjan
                                  24
                                       served the Operative Contentions concerning its infringement claims. See Dkt. 492-1 at ¶¶ 2-3
                                  25
                                       and Exs. 1 and 2. On April 18, 2019, Finjan filed a motion to amend the Operative Contentions to
                                  26
                                       identify additional evidence in support of its infringement claims, including adding the names of
                                  27
                                       subcomponents of the products accused of infringement in this case to its previous contentions
                                  28
                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page22ofof16
                                                                                                          16




                                   1   regarding the associated functionalities. Dkt. 231. Judge Freeman referred the motion to amend

                                   2   to the undersigned. Dkt. 238.

                                   3          Following a hearing, this Court issued an order denying Finjan’s motion to amend on June

                                   4   11, 2019, holding that “[i]t appears from the Court’s careful review of the proposed [supplemental

                                   5   infringement chart] and the arguments presented at the hearing that Finjan’s proposed amendments

                                   6   to identify components are significantly more complex and prejudicial than Finjan has portrayed

                                   7   them.” Dkt. 274 (the “SVK Contentions Order”) at 7. The Court noted that because Finjan had

                                   8   not submitted a redline of the contentions showing its extensive proposed amendments, “the Court

                                   9   is unable to determine that Finjan’s proposed amendments are limited to clarifying the existing

                                  10   contentions rather than expanding them.” Id.

                                  11          On July 17, 2019, Judge Freeman rejected Finjan’s request for relief from the SVK

                                  12   Contentions Order, stating that she “concurs with Judge van Keulen’s determination that the issue
Northern District of California
 United States District Court




                                  13   is more complex than initially presented by Finjan.” Dkt. 304 (the “BLF Contentions Order”) at

                                  14   2-3. Judge Freeman noted that “[t]he Court would have expected Finjan to present a list of newly

                                  15   identified internal code names to be swapped out for less precise designations in the infringement

                                  16   contentions” but despite being advised of this “deficiency” by the SVK Contentions Order,

                                  17   “Finjan has done nothing to persuade this Court that the true effect of its request is as benign as

                                  18   suggested in the moving papers.” Id.

                                  19          B.      Dr. Medvidovic’s July 2019 and December 2019 Reports

                                  20          After Finjan filed its request for relief from the SVK Contentions Order but before denial

                                  21   of that request in the BLF Contentions Order, Finjan served its expert reports on infringement of

                                  22   the ’633 Patent, including the July 11, 2019 report of Dr. Medvidovic. See Dkt. 312-1 at ¶ 7; see

                                  23   also Dkt. 400-8 (the “July 2019 Report”).

                                  24          Cisco filed a motion to strike portions of the July 2019 Report and other portions of

                                  25   Finjan’s expert reports on infringement. Dkt. 312. Cisco argued that the expert reports “contain

                                  26   multiple thousands of references to the very theories Finjan was seeking to add to its infringement

                                  27   contentions through its motion to amend, but was precluded from doing so” by the SVK and BLF

                                  28   Contentions Orders. Dkt. 311-4 at 1. The “internal names or technologies” included in the
                                                                                         2
                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page33ofof16
                                                                                                          16




                                   1   infringement expert reports that Cisco sought to strike included                and                    Id.

                                   2   at 4. Although the term                     appeared in the July 2019 Report (see Dkt. 400-8 at

                                   3   ¶¶ 635, 659, 660), Cisco did not specifically mention that term in its original motion to strike; as

                                   4   discussed below,                    was not one of the terms that Finjan unsuccessfully sought to

                                   5   add by way of motion to amend its contentions. See Dkt. 491-8.

                                   6          On November 12, 2019, Judge Freeman granted Cisco’s motion to strike portions of the

                                   7   July 2019 Report. Dkt. 397 (the “BLF Order re Motion to Strike”). Judge Freeman rejected as

                                   8   “meritless” Finjan’s argument that the SVK and BLF Contentions Orders did not forbid Finjan

                                   9   from using information learned in discovery to support its existing infringement contentions,

                                  10   stating that “Finjan was, of course, prohibited from including in its expert reports the theories it

                                  11   sought but failed to add to its infringement contentions by the SVK and BLF [Contentions]

                                  12   Orders.” Id. at 3. Judge Freeman also stated that “Finjan ‘may not use an expert report to
Northern District of California
 United States District Court




                                  13   introduce new infringement theories [or] new infringing instrumentalities’ and therefore is

                                  14   required to persuade the Court that the additional internal code names and components are ‘the

                                  15   identification of additional evidentiary proof’ and not ‘new theories’ of infringement.” Id. at 5

                                  16   (quoting Finjan, Inc. v. Symantec Corp., No. 14CV02998HSGJSC, 2018 WL 620169, at *2

                                  17   (N.D. Cal. Jan. 30, 2018)). Judge Freeman concluded that “Finjan’s experts were not permitted to

                                  18   use the internal code names and software components that Finjan sought and failed to add to its

                                  19   infringement contentions.” Id. at 6. Judge Freeman directed Finjan’s experts “to redraft their

                                  20   reports to remove the disallowed terminology and adhere their opinions to the disclosures in

                                  21   Finjan’s operative infringement contentions.” Id.

                                  22          Finjan subsequently sent Cisco the amended report of Dr. Medvidovic dated December 13,

                                  23   2019. See Dkt. 492-1 at ¶ 4 and Ex. 3 (the “December 2019 Report”).

                                  24          C.      Cisco’s Motion for Summary Judgment on the ’633 Patent

                                  25          Meanwhile, on October 22, 2019, Cisco filed a motion for summary judgment of non-

                                  26   infringement of the ’633 Patent. Dkt. 378. In both making and opposing Cisco’s motion for

                                  27   summary judgment, the parties relied on the July 2019 Report of Dr. Medvidovic. See Dkt. 378-1

                                  28   at ¶ 12 and Ex. 9; Dkt. 401-1 at ¶ 3 and Ex. 2. In an attempt to overcome summary judgment,
                                                                                          3
                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page44ofof16
                                                                                                          16




                                   1   Finjan relied on each of seven items to satisfy the mobile protection code (“MPC”) requirement in

                                   2   the asserted claim element 14(d) of the ’633 Patent:

                                   3                                                                             See Dkt. 400-4 at 14.

                                   4          At the summary judgment hearing on January 9, 2020, Cisco stated that the BLF Motion to

                                   5   Strike Order “struck [Finjan’s] expert reports” and “[s]o right now we have a summary judgement

                                   6   record where they are relying on struck expert reports, and they have done nothing to fix that

                                   7   summary judgment record.” Dkt. 419 at 27:22-28:1. Judge Freeman noted that “I and Judge van

                                   8   Keulen as well did not allow the use of these code names like this         and there are others, but

                                   9   I allowed the reports to be modified to replace [them] with the terminology used in the

                                  10   infringement contentions. Id. at 47:12-15. Finjan responded that in December 2019, following

                                  11   the BLF Motion to Strike Order, it sent modified expert reports to Cisco. Id. at 49:24-50:7.

                                  12   According to Finjan, the December 2019 expert reports did “exactly what the judge ordered us to
Northern District of California
 United States District Court




                                  13   do, striking through the component names and then replacing it with … whatever names that were

                                  14   in the infringement contentions.” Id. at 50:3-7. But as Finjan explained, Cisco had taken the

                                  15   position that Finjan needed to “remove the functionality as well.” Id. at 50:13-16. Judge Freeman

                                  16   told Finjan’s counsel:

                                  17          So let me be clear, and I don’t have the paperwork in front of me, but Judge van Keulen
                                  18          did not allow the modification to the infringement contentions that you had suggested to
                                              her would replace certain alleged functionalities with their code names. And I agreed with
                                  19          that because you weren’t able to show me the swap out. And so that’s what I struck. I
                                              didn’t strike the expert’s opinions generally, it was I allowed the substitution. So this
                                  20          substitution needs to happen, and if you can’t agree on it, you will go back to her.
                                  21   Id. at 50:22-51:6.
                                  22         In response, Cisco pointed out that “                is not in their infringement
                                  23   contentions.” Dkt. 419 at 120:3-5. Judge Freeman reiterated that “based on my order [Finjan]
                                  24   will have to ask Judge van Keulen to allow a substitution from something from the contentions to
                                  25   go to the jury in place of all of the arguments about                   which they are now using
                                  26   to defeat summary judgment, because otherwise they have provided me with no evidence.” Id. at
                                  27   120:6-11. Judge Freeman indicated that this Court’s order on the substitution issue would be
                                  28   implemented by means of a motion in limine. Id. at 159:12-17.
                                                                                         4
                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page55ofof16
                                                                                                          16




                                   1          On March 20, 2020, Judge Freeman issued an order granting in part and denying in part

                                   2   Cisco’s motion for partial summary judgment of non-infringement. Dkt. 487 (the “SJ Order”).

                                   3   The Court granted Cisco’s motion for summary judgment as to four components of Cisco’s Threat

                                   4   Grid and               that Finjan accuses as MPC: “

                                   5                                                Id. at 20. The Court denied summary judgment as to

                                   6                                                         Id. at 17, 20.

                                   7          Addressing the parties’ dispute regarding Finjan’s expert reports on infringement, Judge

                                   8   Freeman reiterated that “the Court struck certain codenames from Finjan’s expert reports—but not

                                   9   the experts’ opinions generally” and that she had “allowed Finjan to amend its reports and

                                  10   substitute the disallowed codenames with functionalities that were included in Finjan’s

                                  11   infringement contentions.” Id. at 4. Because Judge Freeman at the time of the SJ Order was “not

                                  12   aware of any amended expert reports,” she decided Cisco’s motion for summary judgment “under
Northern District of California
 United States District Court




                                  13   the assumption that the codenames used in the expert reports (and the parties’ briefing) have a

                                  14   corresponding functionality in the infringement contentions and thus, are still in the case.” Id.

                                  15   Judge Freeman warned that “[i]f, however, Finjan is unable to show that the functionalities

                                  16   corresponding to the codenames were included in its operating infringement contentions, the Court

                                  17   would entertain that dispute in a motion in limine.” Id.

                                  18          D.      The Present Motion to Strike

                                  19          On March 27, 2020, Cisco filed the present motion to strike. Dkt. 492. Cisco’s pending

                                  20   motion in limine number 4 asks Judge Freeman to implement this Court’s ruling on Cisco’s

                                  21   motion to strike. Dkt. 537.

                                  22          On March 30, 2020, between the date Cisco filed its motion to strike and the date Finjan

                                  23   filed its opposition, Finjan served Cisco with a second amended report by Dr. Medvidovic.

                                  24   See Dkt. 507-6 at ¶ 3 and Ex. 2 (the “March 2020 Report”).

                                  25          At the hearing on April 21, 2020, the Court requested that Cisco promptly file a document

                                  26   identifying specific paragraphs in the Medvidovic report(s) that it was asking the Court to strike.

                                  27   In response, Cisco provided a chart identifying the paragraphs it seeks to strike in the December

                                  28   2019 and March 2020 Reports. Dkt. 558.
                                                                                         5
                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page66ofof16
                                                                                                          16




                                   1   II.    LEGAL STANDARD

                                   2          Judge Freeman’s order on Cisco’s previous motion to strike set forth the legal standard

                                   3   applicable to a motion to strike expert reports. “It is well settled that ‘[e]xpert reports may not

                                   4   introduce theories not set forth in contentions.’” BLF Order re Motion to Strike (Dkt. 397) at 3

                                   5   (citing Huawei Techs., Co. Ltd v. Samsung Elecs. Co., Ltd., 340 F. Supp. 3d 934, 946 (N.D. Cal.

                                   6   2018) and Golden Bridge Tech. Inc. v. Apple, Inc., No. 12-cv-04882-PSG, 2014 WL 1928977, at

                                   7   *3 (N.D. Cal. May 14, 2014)). “Given the purpose behind the patent local rules’ disclosure
                                       requirements, a party may not use an expert report to introduce new infringement theories [or] new
                                   8
                                       infringing instrumentalities … not disclosed in the parties’ infringement contentions …”
                                   9
                                       BLF Order re Motion to Strike (Dkt. 397) at 3 (citing Verinata Health, Inc. v. Sequenom, Inc., No.
                                  10
                                       C 12-00865 SI, 2014 WL 4100638, at *3 (N.D. Cal. Aug. 20, 2014)).
                                  11
                                       III.   DISCUSSION
                                  12
Northern District of California
 United States District Court




                                              A.      Procedural posture
                                  13
                                              Finjan argues that Cisco’s present motion to strike is procedurally improper “because
                                  14
                                       Judge Freeman ordered that any dispute regarding the Infringement Contentions would be decided
                                  15
                                       by her in the context of a motion in limine.” Dkt. 507-4 at 5. However, as discussed above, Judge
                                  16
                                       Freeman stated at the summary judgment hearing that “[Finjan] will have to ask Judge van Keulen
                                  17
                                       to allow a substitution from something from the contentions to go to the jury in place of all of the
                                  18
                                       arguments about                       which they are now using to defeat summary judgment,” and
                                  19
                                       that if the parties could not agree on the substitution, they would go back to the undersigned.
                                  20
                                       Dkt. 419 at 50:22-51:6; 120:6-11. Judge Freeman indicated that this Court’s order on the
                                  21
                                       substitution issue would be implemented through a motion in limine. Id. at 159:12-17. Moreover,
                                  22
                                       Finjan argues in opposition to Cisco’s motion in limine number 4 that the motion in limine
                                  23
                                       depends on this Court’s order on the motion to strike and is therefore “too speculative now,”
                                  24
                                       thereby appearing to concede that the undersigned may properly decide what portions, if any of
                                  25
                                       Dr. Medvidovic’s amended reports will be stricken. Dkt. 576-8 at 2.
                                  26
                                              Finjan also argues that Cisco’s motion to strike is improper because “instead of seeking to
                                  27
                                       strike portions of Dr. Medvidovic’s expert report, it seeks to prevent what it believes
                                  28
                                                                                          6
                                           Case
                                            Case5:17-cv-00072-BLF
                                                 5:17-cv-00072-BLF Document
                                                                    Document614-2
                                                                             582 Filed
                                                                                  Filed04/28/20
                                                                                        05/08/20 Page
                                                                                                  Page77ofof16
                                                                                                             16




                                   1   Dr. Medvidovic might testify about.” Dkt. 507-4 at 5. This Court will decide only whether

                                   2   portions of Dr. Medvidovic’s reports will be stricken. The implications of this Court’s order for

                                   3   Dr. Medvidovic’s trial testimony is an issue that Judge Freeman will decide.

                                   4           Accordingly, the Court concludes that Cisco’s motion to strike is procedurally proper.

                                   5           B.     The operative expert report

                                   6           Cisco’s present motion to strike focuses on the December 2019 Report. See Dkt. 491-3 at

                                   7   1 (“Cisco seeks an order striking [certain theories] from the ‘Amended Expert Report of Nenad

                                   8   Medvidovic, Ph.D. ….”). After Cisco filed the motion, Finjan served the March 2020 Report.

                                   9   Dkt. 507-6 at ¶ 3 and Ex. 2. 1 For the first time at the hearing on the present motion to strike,

                                  10   Cisco argued that “there is one actual operative report, which is the one that was asserted back in
                                       July 2015 [sic] that was subject to a motion to strike but there has not been any approved amended
                                  11
                                       version.” Dkt. 560 at 11:24-12:2.
                                  12
Northern District of California
 United States District Court




                                               As Judge Freeman explained at the summary judgment hearing, she permitted substitution
                                  13
                                       of certain terms from the July 2019 Report, with any dispute to be decided by the undersigned.
                                  14
                                       Dkt. 419 at 120:6-11. The December 2019 Report represents Finjan’s attempt to implement the
                                  15
                                       substitution ordered by Judge Freeman, and the parties’ dispute concerning the substitution is now
                                  16
                                       presented in Cisco’s motion to strike, as directed by Judge Freeman. With respect to the
                                  17
                                       March 2020 Report, Finjan represents that the report was served as a result of meet and confer
                                  18
                                       discussions between the parties following the Judge Freeman’s comments at the summary
                                  19
                                       judgment hearing. Dkt. 507-4 at 4. Moreover, Cisco addresses Finjan’s “latest amended expert
                                  20
                                       reports” in its reply on the motion to strike, which was filed several weeks after Finjan served the
                                  21
                                       March 2020 Report. See Dkt. 523-3 at 2-3.
                                  22
                                               In light of the procedural history of Dr. Medvidovic’s reports in this case, Cisco’s
                                  23
                                       complaint at the hearing about whether the December 2019 and March 2020 Reports are the
                                  24

                                  25

                                  26
                                       1
                                         On April 23, 2020, Finjan filed an opposition to Cisco’s motion in limine no. 4, in which Finjan
                                       states that it has provided Cisco with “Dr. Medvidovic’s April 17, 2020 Third Amended Report,
                                  27   which Finjan believes is Dr. Medvidovic’s operative report.” Dkt. 576-8 at 4 n.3. The parties have
                                       not informed this Court of the April 2020 Medvidovic report or provided a copy in connection
                                  28   with the pending motion to strike, and thus the Court will not consider it in ruling on the motion to
                                       strike.
                                                                                         7
                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page88ofof16
                                                                                                          16




                                   1   operative reports and/or whether those reports should be allowed is untimely, was not directly

                                   2   addressed in the papers, and is denied. Accordingly, the Court will analyze the present motion to

                                   3   strike in the context of Dr. Medvidovic’s December 2019 and March 2020 Reports.

                                   4          C.      Cisco’s motion to strike portions of December 2019 and March 2020 Reports

                                   5          Cisco’s present motion to strike challenges language in the December 2019 and March

                                   6   2020 Reports that replaces the earlier code names

                                   7   Dkt. 492. Judge Freeman stated in ruling on Cisco’s original motion to strike that “Finjan was, of

                                   8   course, prohibited from including in its expert reports the theories it sought but failed to add to its

                                   9   infringement contentions by the SVK and BLF [Contention] Orders.” BLF Order re Motion to

                                  10   Strike (Dkt. 397) at 3. As further guidance, Judge Freeman explained in her SJ Order that the
                                       issue for this Court to decide is whether the replacement language in the amended Medvidovic
                                  11
                                       reports has a “corresponding functionality” in the operative infringement contentions. SJ Order
                                  12
Northern District of California
 United States District Court




                                       (Dkt. 487) at 4. As a result of Judge Freeman’s directives, this Court must determine: (1) whether
                                  13
                                       the substitute terms used by Finjan in the December 2019 and March 2020 Reports represent
                                  14
                                       theories that Finjan was denied permission to add to its infringement contentions as a result of the
                                  15
                                       SVK and BLF Contention Orders; and (2) whether the Operative Contentions disclosed a
                                  16
                                       corresponding functionality for the substitute terms as used in the December 2019 and March
                                  17
                                       2020 Reports. In conducting this analysis, the Court focuses only on the substitute terms for the
                                  18
                                       three items that survived Cisco’s summary judgment motion:                                         and
                                  19
                                                     The parties agree that Finjan’s proposed amendments to the Medvidovic report that
                                  20
                                       relate to the other seven terms relied on by Finjan in opposition to summary judgment are now
                                  21
                                       moot. See Dkt. 491-3 at 4; Dkt. 507-4 at 6; Dkt. 523-3 at 1.
                                  22
                                                      1.         Request to strike replacement language for
                                  23
                                              Cisco requests that the Court strike paragraphs 632, 656, 657, and 690 of the March 2020
                                  24
                                       Report, in which Finjan substitutes the term “virtual environment agent” for the term
                                  25
                                                   Dkt. 558-1.
                                  26          On the first question to be determined by this Court—whether Finjan’s amendments to the
                                  27   term                      represent theories that Finjan was previously denied permission to add to its
                                  28   infringement contentions— the Court concludes that the SVK and BLF Contention Orders did not
                                                                                     8
                                        Case
                                         Case5:17-cv-00072-BLF
                                              5:17-cv-00072-BLF Document
                                                                 Document614-2
                                                                          582 Filed
                                                                               Filed04/28/20
                                                                                     05/08/20 Page
                                                                                               Page99ofof16
                                                                                                          16




                                   1   directly prohibit Finjan from replacing the term                   with “virtual environment agent”

                                   2   in its expert reports because Finjan did not use either term in its proposed amended contentions

                                   3   regarding the’633 patent. See Dkt. 491-8; Dkt. 492-1 at ¶ 5 and Ex. 4 (see Dkt. 491-8).

                                   4          Nevertheless, Finjan must still demonstrate that the Operative Contentions disclosed the

                                   5   functionality of a “virtual environment agent” as that term is used (as a replacement for

                                   6            ) in the March 2020 Report. Finjan asserts that the March 2020 Report “tracked Finjan’s

                                   7   infringement contentions nearly verbatim, where any discrepancies are de minimis.” Dkt. 507-4 at
                                       4. Finjan’s citation in support of this statement asks the Court to compare paragraphs 632, 656-57,
                                   8
                                       690, 4319, 4346, 4358, 4369, 4381, 4392, and 4403 of the March 2020 Report to the following:
                                   9
                                       (1) paragraphs 4322, 4349, 4351, 4372, 4384, 4395, and 4406 of the July 2019 Report, and
                                  10
                                       (2) Appendix C1 to the Operative Infringement Contentions at 35. Id.
                                  11
                                              A careful analysis of this citation reveals the sleight-of-hand inherent in Finjan’s argument.
                                  12
Northern District of California




                                       To be sure, the term “virtual environment agent” appears in Finjan’s Operative Contentions.
 United States District Court




                                  13
                                       However, Finjan’s invitation to the Court to compare paragraphs numbered in the 4000s in the
                                  14
                                       March 2020 and July 2019 Reports to the Operative Contentions is irrelevant to Cisco’s present
                                  15
                                       motion to strike. Two redlines prepared by Finjan—one of which (Dkt. 507-8) shows changes
                                  16
                                       from the July 2019 to December 2019 Reports, and the other of which (Dkt. 507-10) shows
                                  17
                                       changes from the December 2019 to March 2020 Reports—reveal that the relevant language in the
                                  18
                                       cited 4000-series paragraphs has never changed; in other words, those paragraphs have contained
                                  19
                                       references to “virtual environment agent” since the original July 2019 Report and need not be
                                  20
                                       stricken. For example, paragraph 4319 of the March 2020 Report states:
                                  21

                                  22          Cisco Threat Grid meets the recited claim language because Cisco Threat Grid causes a
                                              virtual environment agent (e.g., mobile protection code) to be executed within the virtual
                                  23          environment running Windows operating system, Java Runtime Environment and/or
                                              Internet Explorer (mobile code executor) at a downloadable-information destination (e.g.,
                                  24
                                              Cisco cloud products such as Threat Grid and/or Talos). Additionally, the virtual
                                  25          environment agent will process one or more operations attempted by executable code in
                                              the form of exploits (e.g. drive-by downloads or heapspray attack) hidden within
                                  26          webpages. Cisco Threat Grid will determine whether the code is executable code. If the
                                              code is executable, Cisco Threat Grid packages information pertaining to the executable
                                  27          and information pertaining to tasks and relevant parameters and transmits it to Cisco cloud
                                              products (e.g., Threat Grid and/or Talos) for further analysis. The code and information
                                  28
                                                                                          9
                                       Case
                                        Case5:17-cv-00072-BLF
                                             5:17-cv-00072-BLF Document
                                                                Document614-2
                                                                         582 Filed
                                                                              Filed04/28/20
                                                                                    05/08/20 Page
                                                                                              Page10
                                                                                                   10ofof16
                                                                                                          16




                                              pertaining to the task and parameters relevant to the downloadable-information destination
                                   1          is the mobile protection code. This information includes information using RESTful API’s
                                   2          (e.g., HTTP POST commands which run, execute, and/or process a file or URL in a
                                              sandbox), parameters to run the sample file or URL, a hash of the file, information
                                   3          contained in a        file which includes information regarding the sample or URL (e.g.,
                                              metadata of the sample, description of the sample, indicators of compromise, and/or
                                   4          warnings that the information-destination should be aware of). Furthermore, Cisco Threat
                                              Grid creates dynamic security content based on the analysis of web traffic that determines
                                   5
                                              executable code.
                                   6   Dkt. 507-32 (excerpts of March 2020 Report) at ¶ 4319 (emphasis added). Identical language
                                   7   appears in paragraph 4318 of the December 2019 Report, and in paragraph 4449 of the original
                                   8   July 2019 Report. Dkt. 507-8 (redline showing changes from July 2019 to December 2019
                                   9   Reports) at ¶ 4318 (redlined number). Finjan is correct that this language tracks the Operative
                                  10   Contentions nearly verbatim. See Dkt. 491-6 (Appx. C3 to Operative Contentions) at 37.
                                  11          However, as pointed out by Cisco at the hearing and confirmed in Cisco’s post-hearing

                                  12   submission, the issue is Finjan’s new use of the term “virtual environment agent” as a replacement
Northern District of California
 United States District Court




                                  13   for the term                  in paragraphs 632, 656, 657, and 690 of the March 2020 Report.

                                  14   Dkt. 558-1. The discussion of functionality in those 600-series paragraphs remains from Dr.

                                  15   Medvidovic’s earlier reports. For example, a redline submitted by Finjan shows how the language

                                  16   in paragraph 656 of the March 2020 Report changed from the corresponding paragraph 655 in the

                                  17   December 2019 Report:

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Dkt. 507-10 at ¶ 656; see also Dkt 491-7 (December 2019 Report) at ¶ 655.
                                  26          The question for this Court is: Do the Operative Contentions disclose the functionality
                                  27   described in this and the other 600-series paragraphs challenged by Cisco? Cisco argues that there
                                  28   is no allegation in the Operative Contentions that a “virtual environment agent,”
                                                                                        10
                                       Case
                                        Case5:17-cv-00072-BLF
                                             5:17-cv-00072-BLF Document
                                                                Document614-2
                                                                         582 Filed
                                                                              Filed04/28/20
                                                                                    05/08/20 Page
                                                                                              Page11
                                                                                                   11ofof16
                                                                                                          16




                                   1   or anything else that is already at a sandbox (and never transmitted to it) is MPC. Dkt. 491-3 at 5-

                                   2   7. Moreover, Cisco cites to numerous references in the Operative Contentions for Claim 14(d) of

                                   3   the ’633 patent that relate to MPC that is transmitted to the sandbox. Dkt. 491-3 at 9-10; Dkt.

                                   4   523-3 at 4-5.

                                   5          Finjan acknowledges that the Operative Contentions “describe infringement where the

                                   6   MPC is transmitted,” but argues that “did not state in its infringement contentions that MPC must

                                   7   be transmitted.” Dkt. 507-4 at 7 (emphasis in original). However, a standard that would permit a
                                       patentee to pursue any infringement theory not disclosed in, but not expressly excluded by, its
                                   8
                                       infringement contentions would undermine the fundamental disclosure obligations of the patent
                                   9
                                       local rules. Patent Local Rule 3-1 requires the patentee to provide as part of its infringement
                                  10
                                       contentions “[a] chart identifying specifically where each limitation of each asserted claim is
                                  11
                                       found within each Accused Instrumentality.” The contentions “must be sufficient to provide
                                  12
Northern District of California
 United States District Court




                                       reasonable notice to the defendant why the plaintiff believes it has a reasonable chance of proving
                                  13
                                       infringement.” Finjan, Inc. v. Symantec Corp., No. 14-CV-02998-HSG-JSC, 2018 WL 620169, at
                                  14
                                       *2 (N.D. Cal. Jan. 30, 2018) (internal quotation marks and citations omitted). A “party may not
                                  15
                                       use an expert report to introduce new infringement theories, or new prior art references not
                                  16
                                       disclosed in the parties’ infringement contentions or invalidity contentions.” Id. (internal
                                  17
                                       quotation marks and citation omitted). “The dispositive inquiry in a motion to strike is thus
                                  18
                                       whether the allegedly undisclosed ‘theory’ is in fact a new theory or new element of the accused
                                  19
                                       product alleged to practice a particular claim that was not previously identified in the plaintiff’s
                                  20
                                       contentions, or whether the ‘theory’ is instead the identification of additional evidentiary proof
                                  21
                                       showing that the accused element did in fact practice the limitation.” Id. (citation omitted); see
                                  22
                                       also BLF Order re Motion to Strike (Dkt. 397) at 4-5. Thus, Finjan must show that it disclosed in
                                  23   its Operative Contentions the theory that a “virtual environment agent” is MPC. It is not enough
                                  24   for Finjan to argue that the contentions did not expressly exclude such a theory.
                                  25          Finjan has not met this disclosure standard. In the March 2020 Report, Finjan uses the
                                  26   term “virtual environment agent” (which appears in the Operative Contentions) as a replacement
                                  27   for the term                   (which does not). However, Finjan has presented no evidence that
                                  28   the “virtual environment agent” described in the Operative Contentions is in any way related to the
                                                                                         11
                                       Case
                                        Case5:17-cv-00072-BLF
                                             5:17-cv-00072-BLF Document
                                                                Document614-2
                                                                         582 Filed
                                                                              Filed04/28/20
                                                                                    05/08/20 Page
                                                                                              Page12
                                                                                                   12ofof16
                                                                                                          16




                                   1   functionality now described as a “virtual environment agent” in the March 2020 Report and

                                   2   previously described as a                    in the July 2019 and December 2019 Reports.

                                   3   Although Finjan asserts that this functionality “clearly map[s] to a virtual environment agent

                                   4   residing in a sandbox,” it fatally cites no evidence in the Operative Contentions or elsewhere in

                                   5   support of this assertion. Dkt. 507-4 at 6; see also id. at 7 (stating, without citation to evidence,

                                   6   that Dr. Medvidovic described another way of infringement for Claim 14 as “a stationary virtual

                                   7   environment agent within a virtual environment (e.g., a sandbox)”).
                                              The Court therefore STRIKES the replacement language in paragraphs 632, 656, 657, and
                                   8
                                       690 of the March 2020 Report.
                                   9
                                                      2.     Request to strike replacement language for                     and
                                  10
                                              Cisco requests that the Court strike numerous portions of the December 2019 and March
                                  11
                                       2020 Reports, in which Finjan uses replacement language for the terms                   and
                                  12
Northern District of California




                                                     Dkt. 558-1. In the December 2019 Report, Finjan replaced                     with “scripts
 United States District Court




                                  13
                                       used to emulate certain user actions.” See, e.g., Dkt. 507-8 at ¶¶ 4330, 4331, 4333, 4478, 4479;
                                  14
                                       see also Dkt. 558-1 and citations therein. In the March 2020 Report, some references to “script”
                                  15
                                       remained (Dkt. 507-10 at ¶¶ 629, 630, 904), whereas in other places the language of the December
                                  16
                                       2019 Report was changed to “parameters to run the sample file or URL” (see, e.g., id. at ¶¶ 4331,
                                  17
                                       4333, 4334, 4479, 4490; see also Dkt. 558-1 and citations therein). In the December 2019 Report,
                                  18
                                       Finjan changed                to “present configurations for the sandbox in Talos.” See, e.g.,
                                  19
                                       Dkt. 507-8 at ¶¶ 463, 4489, 4316; see also Dkt. 558-1 and citations therein. In the March 2020
                                  20
                                       Report, Finjan replaced               with “parameters to run the sample file or URL.” See, e.g.,
                                  21
                                       Dkt. 507-10 at ¶¶ 463, 4317, 4490; see also Dkt. 558-1 and citations therein.
                                  22
                                              The Court first examines Finjan’s April 2019 proposed amendments to its infringement
                                  23   contentions to determine whether the substitute terms used by Finjan in the December 2019 and
                                  24   March 2020 Reports represent theories that Finjan sought but failed to add to its infringement
                                  25   contentions as a result of the SVK and BLF Contention Orders. See BLF Order re Motion to
                                  26   Strike (Dkt. 397) at 3. Finjan’s rejected proposed amended contentions sought to add the term
                                  27                 which was defined as “a way to emulate certain user actions, which can be
                                  28   transmitted as mobile protection code” under certain circumstances. Dkt. 491-8 at 46 (internal
                                                                                         12
                                       Case
                                        Case5:17-cv-00072-BLF
                                             5:17-cv-00072-BLF Document
                                                                Document614-2
                                                                         582 Filed
                                                                              Filed04/28/20
                                                                                    05/08/20 Page
                                                                                              Page13
                                                                                                   13ofof16
                                                                                                          16




                                   1   quotation marks and citation omitted). Finjan also sought to amend its contentions to add a

                                   2   reference to                               with an explanation that “Talos includes                that

                                   3   define the parameters that a malware sample or URL are run under.” Id.at 47 (internal quotation

                                   4   marks and citation omitted). The terms                              and their explanatory definitions

                                   5   do not appear in Finjan’s Operative Contentions. See Dkt. 491-5 at 35-39. This analysis supports

                                   6   a conclusion that Finjan previously sought but was denied permission to add                   and

                                   7                  to its infringement contentions, which supports Cisco’s argument that Finjan’s
                                       replacement language for those terms should be stricken.
                                   8
                                              As an additional ground for striking Finjan’s replacement language for                  and
                                   9
                                                      in the December 2019 and March 2020 Reports, the Court notes that although similar
                                  10
                                       language appears in Operative Contentions (see, e.g., Dkt. 491-5 at 35 (references to “parameters
                                  11
                                       to run the sample file or URL”)), as with the replacement language for                      discussed
                                  12
Northern District of California
 United States District Court




                                       above, Finjan has failed to show how that language in the Operative Contentions is linked to the
                                  13
                                       functionality now associated with that language in Dr. Medvidovic’s amended reports.
                                  14
                                              Cisco also points out that Finjan uses the language “parameters to run the sample file or
                                  15
                                       URL” as a substitute to describe multiple items, including not only the               and
                                  16
                                                      items that survived summary judgment but also three of the items on which summary
                                  17
                                       judgment was granted:                                                  ” and          Dkt. at 523-3 at
                                  18
                                       4. In other words, the phrase “parameters to run the sample file or URL” does not uniquely
                                  19
                                       describe                or                This is further evidence that the “parameters” phrase is
                                  20
                                       somewhat generic and does not disclose the functionality Finjan now seeks to link to that term.
                                  21
                                              Again, Finjan has failed to identify any portion of the Operative Contentions that link the
                                  22
                                       functionality associated with the terms                 or             in the earlier reports of
                                  23   Dr. Medvidovic to the replacement terms “scripts,” “scripts used to emulate certain user actions,”
                                  24   or “parameters to run the sample file or URL.” The Court therefore STRIKES the replacement
                                  25   language for                 in the following paragraphs:
                                  26              •     December 2019 Report: ¶¶ 452, 453, 460, 461, 462, 463, 464, 465, 467, 902, 903,
                                  27                    1362, 1505, 1506, 1507, 1509, 1510, 1511, 1512, 1513, 2358, 2503, 2504, 2505,
                                  28                    2506, 2507, 2508, 2509, 2510, 3398, 3543, 3544, 3545, 3546, 3547, 3548, 3549,
                                                                                          13
                                       Case
                                        Case5:17-cv-00072-BLF
                                             5:17-cv-00072-BLF Document
                                                                Document614-2
                                                                         582 Filed
                                                                              Filed04/28/20
                                                                                    05/08/20 Page
                                                                                              Page14
                                                                                                   14ofof16
                                                                                                          16




                                   1                 3550, 4316, 4487, 4488, 4489, 4490, 4491, 4492, 4493, 4494, Section heading

                                   2                 X.A.3.

                                   3             •   March 2020 Report: ¶¶ 452, 453, 460, 461, 462, 463, 464, 465, 468, 903, 904,

                                   4                 1363, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 2359, 2504, 2505, 2506,

                                   5                 2507, 2508, 2509, 2510, 2511, 3399, 3544, 3551, 4317, 4489, 4490, 4491, 4492,

                                   6                 4493, 4494, 4495, 4496, Section heading X.A.3.

                                   7          The Court also STRIKES the replacement language for                in the following
                                       paragraphs:
                                   8
                                                 •   December 2019 Report: ¶¶ 629, 630, 903, 1362, 1497, 1498, 1499, 1500, 1501,
                                   9
                                                     1502, 1503, 1504, 1576, 1594, 1595, 1596, 1598, 1599, 1600, 1601, 1602, 1613,
                                  10
                                                     2358, 2493, 2494, 2495, 2573, 2496, 2497, 2498, 2499, 2500, 2501, 2602, 2619,
                                  11
                                                     2620, 2622, 2623, 2624, 2625, 2627, 2638, 3398, 3533, 3534, 3535, 3536, 3537,
                                  12
Northern District of California
 United States District Court




                                                     3538, 3539, 3540, 3541, 3635, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655,
                                  13
                                                     3656, 3671, 4316, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4335, 4336, 4338,
                                  14
                                                     4478, 4479, 4480, 4481, 4482, 4483, 4484, 4485, 4486, 4496.
                                  15
                                                 •   March 2020 Report: ¶¶ 1363, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505,
                                  16
                                                     1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1595, 1596, 1597, 1599,
                                  17
                                                     1600, 1601, 1602, 1603, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502,
                                  18
                                                     2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2620, 2621, 2622, 2623,2624,
                                  19
                                                     2625, 2626, 2627, 2628, 3399, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541,
                                  20
                                                     3542, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3649, 3650, 3651, 3652,
                                  21
                                                     3653, 3654, 3655, 3656, 3657, 4328, 4330, 4331, 4332, 4333, 4334, 4335, 4336,
                                  22
                                                     4337, 4479, 4480, 4481, 4482, 4483, 4484, 4485, 4486, 4487, 4489, 4490, 4491,
                                  23                 4492, 4493, 4494, 4495, 4496.
                                  24

                                  25   IV.    CONCLUSION
                                  26          For the reasons discussed above, the Court ORDERS as follows:
                                  27                 1.       Cisco’s motion to strike is procedurally proper.
                                  28                 2.       Cisco’s complaint at the hearing about whether Dr. Medvidovic’s
                                                                                        14
                                       Case
                                        Case5:17-cv-00072-BLF
                                             5:17-cv-00072-BLF Document
                                                                Document614-2
                                                                         582 Filed
                                                                              Filed04/28/20
                                                                                    05/08/20 Page
                                                                                              Page15
                                                                                                   15ofof16
                                                                                                          16




                                   1                      December 2019 and March 2020 Reports are the operative reports and/or

                                   2                      whether those reports should be allowed is untimely, was not directly

                                   3                      addressed in the papers, and is denied, and the Court therefore analyzes the

                                   4                      present motion to strike in the context of the December 2019 and

                                   5                      March 2020 Reports.

                                   6              3.      Finjan has failed to identify any language in the Operative Contentions that

                                   7                      links the functionality associated with the term                   in the
                                                          earlier reports of Dr. Medvidovic with the now-substituted term “virtual
                                   8
                                                          environment agent, and the Court therefore STRIKES the replacement
                                   9
                                                          language in paragraphs 632, 656, 657, and 690 of the March 2020 Report.
                                  10
                                                  4.      Finjan’s previous attempt to amend its infringement contentions to add
                                  11
                                                          contentions regarding                and              was denied, and Finjan
                                  12
Northern District of California
 United States District Court




                                                          has failed to identify any language in the Operative Contentions that
                                  13
                                                          supports the functionality attributed to the replacement language for
                                  14
                                                                       and                The Court therefore STRIKES the
                                  15
                                                          replacement language for               in the following paragraphs:
                                  16
                                                       o December 2019 Report: ¶¶ 452, 453, 460, 461, 462, 463, 464, 465, 467,
                                  17
                                                          902, 903, 1362, 1505, 1506, 1507, 1509, 1510, 1511, 1512, 1513, 2358,
                                  18
                                                          2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 3398, 3543, 3544, 3545,
                                  19
                                                          3546, 3547, 3548, 3549, 3550, 4316, 4487, 4488, 4489, 4490, 4491, 4492,
                                  20
                                                          4493, 4494, Section heading X.A.3.
                                  21
                                                       o March 2020 Report: ¶¶ 452, 453, 460, 461, 462, 463, 464, 465, 468, 903,
                                  22
                                                          904, 1363, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 2359, 2504,
                                  23                      2505, 2506, 2507, 2508, 2509, 2510, 2511, 3399, 3544, 3551, 4317, 4489,
                                  24                      4490, 4491, 4492, 4493, 4494, 4495, 4496, Section heading X.A.3.
                                  25              5.      For the same reasons, the Court also STRIKES the replacement language
                                  26                      for             in the following paragraphs:
                                  27                   o December 2019 Report: ¶¶ 629, 630, 903, 1362, 1497, 1498, 1499, 1500,
                                  28                      1501, 1502, 1503, 1504, 1576, 1594, 1595, 1596, 1598, 1599, 1600, 1601,
                                                                                     15
                                       Case
                                        Case5:17-cv-00072-BLF
                                             5:17-cv-00072-BLF Document
                                                                Document614-2
                                                                         582 Filed
                                                                              Filed04/28/20
                                                                                    05/08/20 Page
                                                                                              Page16
                                                                                                   16ofof16
                                                                                                          16




                                   1                           1602, 1613, 2358, 2493, 2494, 2495, 2573, 2496, 2497, 2498, 2499, 2500,

                                   2                           2501, 2602, 2619, 2620, 2622, 2623, 2624, 2625, 2627, 2638, 3398, 3533,

                                   3                           3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3635, 3648, 3649, 3650,

                                   4                           3651, 3652, 3653, 3654, 3655, 3656, 3671, 4316, 4328, 4329, 4330, 4331,

                                   5                           4332, 4333, 4334, 4335, 4336, 4338, 4478, 4479, 4480, 4481, 4482, 4483,

                                   6                           4484, 4485, 4486, 4496.

                                   7                      o March 2020 Report: ¶¶ 1363, 1498, 1499, 1500, 1501, 1502, 1503, 1504,
                                                               1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1595, 1596,
                                   8
                                                               1597, 1599, 1600, 1601, 1602, 1603, 2494, 2495, 2496, 2497, 2498, 2499,
                                   9
                                                               2500, 2501, 2502, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2620,
                                  10
                                                               2621, 2622, 2623,2624, 2625, 2626, 2627, 2628, 3399, 3534, 3535, 3536,
                                  11
                                                               3537, 3538, 3539, 3540, 3541, 3542, 3544, 3545, 3546, 3547, 3548, 3549,
                                  12
Northern District of California
 United States District Court




                                                               3550, 3551, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 4328,
                                  13
                                                               4330, 4331, 4332, 4333, 4334, 4335, 4336, 4337, 4479, 4480, 4481, 4482,
                                  14
                                                               4483, 4484, 4485, 4486, 4487, 4489, 4490, 4491, 4492, 4493, 4494, 4495,
                                  15
                                                               4496.
                                  16
                                              By this ruling on Cisco’s motion to strike, the Court does not make or imply any ruling as
                                  17
                                       to the proper scope of Dr. Medvidovic’s testimony at trial or as to the viability or merits of
                                  18
                                       Finjan’s claim that Cisco infringes the ’633 patent. Those issues are left to Judge Freeman to
                                  19
                                       determine.
                                  20
                                              SO ORDERED.
                                  21
                                       Dated: April 28, 2020
                                  22

                                  23                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         16
